

117 HR 3489 IH: Reporting Instances of Non-authorized Grift Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3489IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Rodney Davis of Illinois (for himself, Mr. Mfume, Mr. Waltz, Ms. Porter, Mr. Keller, Mr. Kim of New Jersey, Mr. Kelly of Mississippi, Mr. Case, Mr. Fitzpatrick, Mr. Phillips, Mr. Van Drew, Mr. Carson, Mr. Pappas, Mr. O'Halleran, and Ms. Wild) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require creditors to establish a phone line to assist obligors who are 50 years of age and older to resolve billing errors, and for other purposes.1.Short titleThis Act may be cited as the Reporting Instances of Non-authorized Grift Act of 2021 or the RING Act of 2021. 2.Billing error assistanceSection 161 of the Truth in Lending Act (15 U.S.C. 1666) is amended by adding at the end the following:(f)Billing error assistance(1)In generalNot later than 1 year after the date of the enactment of this subsection, each creditor shall—(A)establish and publish the phone number for a toll-free phone line that is dedicated to directly assisting obligors age 50 and older to navigate the process described in this section for resolving billing errors, including the mitigation of fraudulent activity; and(B)provide a clear, understandable, and prominent notice to such obligors of the availability of such phone line through, email, websites, mailings, and other forms of communication as determined helpful and appropriate by the creditor.(2)Personally identifiable informationEach creditor shall ensure that the operator of any phone line established pursuant to paragraph (1) does not require any obligor to disclose personally identifiable information, including a social security number, to verify the age of such obligor..